Citation Nr: 1137201	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service connected hemorrhoids, prior to May 20, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for service connected hemorrhoids, since May 20, 2009.

3.  Entitlement to an initial evaluation in excess of 30 percent for service connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	A. R. Rutz, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran performed active military service with the United States Army from September 1964 to September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2004 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The October 2004 decision granted service connection for PTSD and assigned a 30 percent evaluation effective April 29, 2004.  This decision also denied service connection for hearing loss and tinnitus; while the Veteran initiated an appeal with regard to those issues, he specified he was not perfecting the appeals upon filing a VA Form 9, Appeal to Board of Veterans' Appeals, in March 2005.

The May 2009 RO rating decision granted service connection for hemorrhoids and assigned a 10 percent rating effective from April 4, 2007.  In October 2009, during the pendency of the appeal, the RO granted a 20 percent rating for hemorrhoids effective from May 20, 2009.  

The Board remanded the claim in October 2010 to schedule the Veteran for a Board hearing.  The Veteran testified at such hearing at the RO before the undersigned in March 2011.  A transcript of the proceeding is of record.  At that hearing, a motion to advance the claim on the docket was granted.

A claim of entitlement to TDIU was inferred based on the claims for increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for increased evaluation includes a claim for TDIU where the record includes evidence or allegations of unemployability.

The issues of entitlement to an increased rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

Before and after May 20, 2009, the Veteran's hemorrhoids have been manifested by painful recurring internal and external, nonthrombotic hemorrhoids, with recurrent bleeding associated with constipation, but no anemia or fissures.


CONCLUSIONS OF LAW

1.  The criteria for an increased 20 percent evaluation, but no higher, for hemorrhoids prior to May 20, 2009 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Code 7336 (2011).

2.  The criteria for an evaluation in excess of 20 percent for hemorrhoids since May 20, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection for PTSD and hemorrhoids.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations to include report of all required findings, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  He has not alleged, and the record does not reflect, receipt of Social Security disability benefits.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The disability at issue, hemorrhoids, both internal and external, are rated pursuant to the provisions of Diagnostic Code 7336, which provides for a noncompensable rating when there is evidence of mild or moderate hemorrhoids.  A 10 percent rating is assigned when there is evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  A maximum schedular 20 percent rating is assigned when there is evidence of hemorrhoids with persistent bleeding and secondary anemia, or hemorrhoids with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The Veteran has not reported, and there is no indication of, ongoing VA or private treatment for hemorrhoids.

A VA examination was conducted in September 2007.  The Veteran reported progressive worsening of his hemorrhoids following in-service surgery.  He self-treated with over the counter medication, sitz baths, and manual reinsertion.  He described anal itching, burning, pain, swelling, and difficulty passing stool.  The Veteran reported "occasional" bleeding, and stated that the hemorrhoids recurred four or more times a year.  There was no history of thrombosis.  He alleged occasional mild bowel incontinence.  Testing showed no blood in the stool or anemia.  Physical examination demonstrated internal and external hemorrhoids without evidence of prolapse, thrombosis, or bleeding.  There was no excessive tissue or fissures.  The Veteran was constipated.

In October 2009, the Veteran was again examined after alleging worsening of his condition.  He reported ongoing problems with hemorrhoids since service, especially when constipated.  He had changed his diet, which helped somewhat, but he continued to have constipation which aggravates his hemorrhoids.  They often prolapse, but he has been able to manually reduce them.  He self treats with over the counter medication, sitz baths, and diet.  He tries to limit actions like bending or squatting.  The Veteran reported "frequent" bleeding, anal itching, burning, pain, swelling, and difficulty passing stool.  Hemorrhoids recurred four or more times per year; he reported increasing fecal incontinence.  Testing showed no blood in the stool or anemia.  Physical examination demonstrated internal and external hemorrhoids without evidence of prolapse, thrombosis, or bleeding.  There was no excessive tissue or fissures.  The Veteran was visibly uncomfortable when sitting.  Hard stool was noted.

At the May 2011 hearing, the Veteran stated that when working, the hemorrhoids had bled all the time; the condition now "still bleeds a little bit."  They burned all the time.  When having a bowel movement, they interfered.

The examination reports, including the subjective complaints of the Veteran registered at both, reveal a stable disability picture.  There is no evidence of substantial worsening of symptoms between examinations.  While neither examiner reports fissures and testing does not show anemia, there is evidence of recurrent bleeding.  The hemorrhoids interfere with bowel movements and are aggravated by constipation; both examiners commented on the presence of hard stool.  Given the presence of bleeding and the near-constant pain and itching, the Board finds that throughout the appellate period, both before and after May 20, 2009, the disability picture presented most closely approximates the criteria for assignment of a 20 percent evaluation.

This is the maximum schedular evaluation available for rating of hemorrhoids under Code 7336.  Consideration has been given to application of another Diagnostic Code, but there is no impairment of the rectum or anus shown (Codes 7333 and 7334), and the reported degree of fecal leakage required for an evaluation in excess of 20 percent under Code 7332, for impaired sphincter control, is not shown.  No pads are required, and bowel movements are not shown to be involuntary; there is no more than slight occasional leakage.  38 C.F.R. § 4.114.

Consideration has also been given regarding whether an extra-schedular evaluation is warranted.  In such cases, where an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards is shown, the matter is referred to the Director of Compensation and Pension Services.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the hemorrhoids (under other Codes), but the evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

Accordingly, an increased 20 percent evaluation, but no higher, for hemorrhoids prior to May 20, 2009, is warranted.  At no time before or after May 20, 2009, is an evaluation in excess of 20 percent warranted.


ORDER

An increased evaluation of 20 percent for hemorrhoids, prior to May 20, 2009, is granted.

An evaluation in excess of 20 percent for hemorrhoids from May 20, 2009, is denied.


REMAND

At the May 2011 hearing, the Veteran and his representative requested that the issues of entitlement to increased evaluation for PTSD and entitlement to TDIU be resolved without resort to a remand for examination.  Although the Veteran had not been examined since August 2004, they contended that updated VA treatment records documenting his PTSD group therapy participation were sufficient to warrant assignment of an increased evaluation.

Unfortunately, the treatment records do not contain all findings relevant to evaluation of PTSD, and do not sufficiently address the Veteran's occupational functioning.  Further, records indicate a worsening of symptoms since the most recent examination.  Remand for examination is required.

Moreover, as the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, the claim is remanded for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.  Entitlement to an extraschedular finding of TDIU must also be considered.  38 C.F.R. § 4.16(b).

Updated VA treatment records may also be relevant to the current claims, and should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center in Battle Creek, Michigan, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2011 to the present.

2.  Schedule the Veteran for a VA PTSD review examination.  The examiner should fully describe all current manifestations and symptoms of PTSD.  The examiner should then opine as to the impact of current PTSD symptomatology on the Veteran's current level of occupational capacity/functioning.  

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of entitlement to TDIU based on service connected disabilities.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


